[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                             NOVEMBER 25, 2009
                               No. 09-12710                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                     D. C. Docket No. 98-02659-CV-CC-1

EDWARD L. REASE,


                                                               Plaintiff-Appellant,

                                     versus

AT&T CORPORATION,

                                                             Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                              (November 25, 2009)

Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Edward Lorenzo Rease seeks to appeal, pro se, the district court’s denial of
his motion to re-open his previously dismissed employment discrimination action

by setting aside a summary judgment order in favor of AT&T that was issued on

October 3, 2005. In his motion below, Rease raised a total of five claims to show

that he was entitled to reconsideration of his case under Fed.R.Civ.P. 60(b):

(1) AT&T committed “fraud upon the Court” during discovery; (2) a favorable

decision from the Social Security Administration (“SSA”) on January 17, 2008,

constituted newly discovered evidence proving his disability; (3) a ruling from the

Georgia Department of Labor on June 1, 1999, constituted evidence that he did not

violate AT&T’s rules and that AT&T could not proffer a legitimate non-

discriminatory reason for terminating him while he was on a medical leave of

absence; (4) recent Supreme Court cases were supportive of his claims; and (5) his

counsel’s withdrawal at an early stage of the proceedings constituted ineffective

assistance. The district court construed Rease’s claims under Fed.R.Civ.P.

60(b)(1)-(3) and denied his motion to reopen as untimely because the motion was

not filed within one year of the summary judgment order.

      Rease argues on appeal that the district court abused its discretion by

construing his motion as only applicable under Fed.R.Civ.P. 60(b)(1)-(3) in finding

that his motion was untimely according to Rule 60(c)(1)’s one-year limitation.

Rease also asserts that his motion could be construed under Rule 60(b)(5)-(6),



                                          2
which allowed him to file within a reasonable time after the summary judgment

order. Finally, Rease argues for the first time on appeal that his motion was timely

under Rule 60(d), which allowed him to file at any time.

       We review a district court’s denial of a Rule 60(b) motion for abuse of

discretion. Big Top Koolers, Inc. v. Circus-Man Snacks, Inc., 528 F.3d 839, 842

(11th Cir. 2008). An abuse of discretion occurs when the district court “applies an

incorrect legal standard, follows improper procedures in making the determination,

. . . makes findings of fact that are clearly erroneous. . . . [or] appl[ies] the law in an

unreasonable or incorrect manner.” Klay v. Humana, Inc., 382 F.3d 1241, 1251

(11th Cir. 2004) (quotation omitted). We will not consider an argument not raised

in the district court. F.D.I.C. v. Verex Assurance, Inc., 3 F.3d 391, 395 (11th Cir.

1993). Lastly, we may affirm the district court on different grounds so long as “the

judgment entered is correct on any legal ground regardless of the grounds

addressed, adopted or rejected by the district court.” Calhoun v. Lillenas Publ’g,

298 F.3d 1228, 1230 n.2 (11th Cir. 2002) (quotation omitted).

       Having reviewed the record, we first hold that the district court did not abuse

its discretion in reasonably construing three of Rease’s allegations below–that

(1) AT&T committed fraud during discovery; (2) newly discovered evidence from

the SSA showed that he was disabled; and (3) the resignation of his counsel



                                             3
constituted ineffective assistance–as falling under Rule 60(b)(1)-(3), and, thus,

time-barred under Rule 60(c)(1). See Klay v. Humana, Inc., 382 F.3d 1241,(11th

Cir. 2004); Fed.R.Civ.P. 60(c)(1). Regarding the remaining two claims, we affirm

the district court’s denial based on the alternate ground that Rease did not file the

motion within a “reasonable time,” as required by Rule 60(c)(1). See Fed.R.Civ.P.

60(c)(1); BUC Int’l Corp. v. Int’l Yacht Council Ltd., 517 F.3d 1271, 1275 (11th

Cir. 2008); Calhoun v. Lillenas Publ’g, 298 F.3d 1228, 1230 n.2 (11th Cir. 2002).1

       AFFIRMED.




       1
        We will not address Rease’s argument–that his motion below was grounded on Rule
60(d)–because he did not raise such argument in the district court. See Verex Assurance, 3 F.3d
at 391.

                                               4